DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered. 
This action is in response to the papers filed on November 26, 2021.  Applicants’ arguments and amendments to the claims filed November 26, 2021 have been entered.  Claim 2 has have been amended, claims 1, 3-9, 12, 14, and 16, have been cancelled, and no claims have been newly added.  Accordingly, claims 2, 10-11, 13, and 17-18 are pending and under consideration on the merit.
Priority
	Acknowledgment is made of applicant's claim for priority based on the PCT application JP2018/032677 filed on September 3, 2018,  Japanese application 

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1, 2, 4, 5, 9, 10, 13, and 14 were rejected in the Office Action mailed November 17, 2011 under 35 U.S.C. 102(b) as being anticipated by Harris (U.S. Patent No. 5,688,485; Nov. 18, 1997). Applicants’ cancellation of claims 1-5 and 9-15 renders their previous rejection moot.  Accordingly, the rejection for claims 1, 2, 4, 5, 9, 13, and 14 is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 102
Claims 2, 10-11, 13, and 17-18 were rejected in the Office Action mailed November 16, 2021 under 35 U.S.C. 103 as obvious over Kurahashi et al. (“Kurahashi”, US 20140127321 A1; published May 8, 2014) and Fujimori et al. (“Fujimori”, US 20110195108 A1; published August 11, 2011).  Applicant has amended base claim 2 to limit the metal oxide to at least one selected from the group consisting of magnesium oxide, barium oxide, calcium oxide, aluminum  oxide, tin oxide, titanium oxide, zinc oxide, zirconium oxide, iron oxide and tungsten oxide.  The prior art of record does not disclose the newly amended limited list of metal oxide rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.  
Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

Claims 2, 10-11, 13, and 17-18 are rejected under 35 U.S.C. 103 as obvious over the combination of Kurahashi et al. (“Kurahashi”, US 20140127321 A1; published May 8, 2014), Fujimori et al. (“Fujimori”, US 20110195108 A1; published August 11, 2011), and Dahl et al. (Pub. No.  2006/0246130; Pub. Date: Nov. 2, 2006).
Applicant claims an antimicrobial/antiviral composition comprising: 
a resin:
an antimicrobial/antiviral agent that is dispersed in the resin and consists of monovalent copper compound microparticles and a dispersant that coats an outer surface of the copper compound microparticles: and a hydrophilic compound that is dispersed in the resin and is immiscible with the resin, wherein the dispersant is at least one inorganic compound selected from the group consisting of a metal soap, a metal hydroxide, a metal oxide and a metal peroxide one selected from the group consisting of magnesium oxide, barium   oxide, calcium oxide, aluminum  oxide, tin oxide, titanium oxide, zinc oxide, zirconium oxide, iron oxide and tungsten oxide


In addition, claim 1 of the instant application uses open-ended preamble “comprising”.  Thus, it allows for the presence of unrecited components.
Kurahashi is related to antiviral resin member (title) and the antiviral resin member may have a structure in which the antiviral agent and the surface potential-controlling agent are dispersed in the resin ([0021], read on the limitation of the instant claim 1).  Kurahashi teaches that the antiviral agent contains, as an active ingredient, particles of at least one  monovalent copper compound, which is selected from a chloride, an iodide, a bromide, a peroxide, an oxide ([0013-14] and [0023], read on the limitation of copper compound and dispersant in the instant claims 1-2 and 10).  Kurahashi also discloses that examples resin may include a polyethylene resin, a polypropylene resin, a polystyrene resin, a polyvinyl chloride resin, a polyester-based elastomer, etc. ([0022], read on the limitations of resin and hydrophilic compound the instant claims 1, 11, and 13).  Kurahashi indicates that the surface potential-controlling agent including a cationic surfactant, and heating and stretching the molded body and film-shaped molded body can be subjected to the heating and stretching process to easily improve the antiviral properties (interpreted as curing).  Additionally, Kurahashi teaches that the master batch pellets containing a high concentration of antiviral agent are mixed with a surface potential-controlling agent and resin pellets that are the same as the above-described molded by a molding apparatus, to obtain an antiviral resin member in which the antiviral agent and the surface potential-controlling agent are uniformly dispersed in the resin ([0044], read on the limitations of the instant claim 17).  Furthermore, Kurahashi teaches that the antiviral agent o may be provided in the form of a fiber structure that contains the antiviral agent or has the antiviral agent immobilized to its outer surface ([0047], read on the limitation of the instant claim 18).  
Kurahashi does not discloses the hydrophilic compound (interpreted as a surface potential-controlling agent) are dispersed in the resin or the the dispersant is at least one inorganic compound selected from the group consisting of a metal soap, a metal hydroxide, a metal oxide and a metal peroxide one selected from the group consisting of magnesium oxide,barium oxide, calcium oxide, aluminum  oxide, tin oxide, titanium oxide, zinc oxide, zirconium oxide, iron oxide and tungsten oxide.   The deficiency is cured by Fujimori and Dahl.  
Fujimori is related to antiviral agent (title).  Fujimori teaches s that the antiviral agent that contains as an active ingredient a particle of at least one iodide composed of iodine and an element of is Cu (i.e. copper iodide), Ag, Tl, Bi, Fe, Zn, etc. or at least one kind of monovalent copper compound (abstract and [0015], read on the limitation of antiviral agent in the instant claim 1).  Fujimori also teaches that the monovalent copper compound is a chloride, an acetate, a sulfide, an iodide, a bromide, a peroxide, an oxide ([0015-17], read on the 
Dahl is related to antiviral agents in a pharmacuetical (title). Dahl discloses a calcium stearate and magnesium stearate (metallic soap) added pharmaceutical powder and granules [0089] as the calcium stearate and magnesium stearate is added to the powder it would at least contact one side of the particulate pharmaceutical and read on the limitation of a dispersant that coats an outer surface.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, Kurahashi the antiviral agent and the surface potential-controlling agent are dispersed in the resin while Fujimori teaches the antiviral agent consists of monovalent copper compound (e.g. a peroxide or an oxide, [0016-17] of Fujimori) as coating. It would have been obvious to combining the 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  In this case, Kurahashi the antiviral agent and the surface potential-controlling agent are dispersed in the resin while Fujimori teaches the antiviral agent consists of monovalent copper compound (e.g. a peroxide or an oxide, [0016-17] of Fujimori) as coating. It would have been obvious to combining the teachings of Kurahashi and Fujimori because the idea of combining them flows logically from their having been individually taught in the prior art.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Kurahashi et al.  and Dahl  et al. to include the metal soap calcium stearate and magnesium stearate as disclosed by Dahl as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the metal soap calcium stearate and magnesium stearate as it is a glidant that effect and maintain homogentity of the active and to improve the flow characteristics [0089].  One who would have practiced this invention would have ha reasonable expectation of success because Kurahashi discloses a antiviral resin member (title) 


contains, as an active particles while Dahl provided guidance with respect to adding a glidant such as calcium stearate and magnesium stearate to antiviral particulates in a pharmaceutical formulation.  It would have only required routine experimentation to include calcium stearate and magnesium stearate as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

 Regarding the function or property of polyester, the metal oxide or PVA "Products of identical chemical composition cannot have mutually exclusive properties." (MPEP 2112.02 (1I)). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding the specific range of contribution of polar component to surface free energy, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  

Response to Arguments:	
Applicants traverse the rejection, arguing that the instantly claimed invention has been amended to exclude copper oxide as a metal oxide dispersant.  Neither Kurahashi nor Fujimori disclose the instantly claimed limitation wherein the dispersant is at least one inorganic compound selected from the group consisting of a metal soap, a metal hydroxide, a metal oxide and a metal peroxide one selected from the group consisting of magnesium oxide, barium   oxide, calcium oxide, aluminum  oxide, tin oxide, titanium oxide, zinc oxide, zirconium oxide, iron oxide and tungsten oxide

Applicant’s argument has been fully considered, and found persuasive with respect to Kurahashi and Fujimori.  The previous art rejection has been withdrawn and a new claim rejection has been made and includes the Dahl reference which discloses a metal soap mixed with active agent particulates [0089]. 

.
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617